COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                  §

  CC RESTAURANT, LP AND CAFÉ                      §              No. 08-19-00285-CV
  CENTRAL,
                                                  §                Appeal from the
                        Appellants,
                                                  §           County Court at Law No. 3
  v.
                                                  §            of El Paso County, Texas
  SABINA OLAGUE,
                                                  §             (TC# 2019DCV0613)
                        Appellee.
                                             §
                                           ORDER

         Appellants CC Restaurant, L.P. and Cafe Central filed a notice of interlocutory appeal on
November 8, 2019 and on the same day, Appellants timely filed a motion for extension of time
to file the notice of appeal. See Tex.R.App.P. 26.3. The extension motion stated that the
extension was necessary because trial counsel had inadvertently miscalculated the time to file the
appeal as 30 days, rather than 20 days. See Tex.R.App.P. 26.1(b)(setting 20-day time period to
file appeal in accelerated appeal).

       Counsel for Appellee Sabina Olague filed an opposition to the extension of time request,
arguing that trial counsel's explanation was not verified by affidavit or otherwise, and that the
excuse provided was insufficient to grant the time extension. In response, Appellants filed an
amended motion for extension of time curing the verification defect.

        We find that the allegations in the motion for extension of time have been sufficiently
supported by evidence and the untimely filing was not the result of deliberate or intentional
noncompliance but was the result of inadvertence, mistake, or mischance. See Hone v. Hanfin,
104 S.W.3d 884, 886-87 (Tex. 2003). The motion for extension of time is GRANTED. The
record is due November 23, 2019.

       IT IS SO ORDERED this 13th day of November, 2019.


                                                      PER CURIAM

Before Alley, C.J., Rodriguez, and Palafox, JJ.